Title: To James Madison from Soliman Melimeni, 12 January 1806
From: Melimeni, Soliman
To: Madison, James


                    
                        Esteemed Sir,
                        Washington. The 12th. January. [1806]
                    
                    The Servant of The underwritten That had The dispute with The Barber of the hotel, yesterday Came to my house Mr. Brent, which called for The Barber whom Voluntarily pardoned My Servt. but my Servant not obeying my orders of good conduct I have in Consequence, determind to be Clear of him & in futre he will be Judged by yr. laws, if he offends.
                    Therefore you will please to be informed That My Servant Hadgi Mahomet is Cleared of my Service & is with his Money & Cloaths permited to depart my house & Service—you will Sir do me The favour to Certify in my Behalf—to the purport of This letter in order that it Should on this Occasion be, a Voucher to me, to Justify My Conduct & Motives, to Hamida Pascha my master.
                    
                        Soliman Melimeli [sic]
                    
                